Citation Nr: 1413032	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than April 24, 2009 for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim for a TDIU and assigned an effective date of April 24, 2009.  The Veteran subsequently disagreed with the assigned effective date in November 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  Prior to the Veteran's April 24, 2009 claim for a TDIU, he filed a claim of entitlement to a TDIU on a derivative basis on December 5, 2003, the date he filed his claim for service connection for posttraumatic stress disorder (PTSD).

2.  In a February 2011 rating decision, the Veteran was granted service connection for PTSD and retroactively assigned a 70 percent disability rating, effective May 2, 2005.  In a subsequent rating decision in October 2011, the RO found clear and unmistakable error in the assignment of the prior effective date for a PTSD disability rating, and instead retroactively assigned a 70 percent disability rating for PTSD, effective December 5, 2003.  

3.  On December 5, 2003, the Veteran met the schedular criteria for a TDIU, and the medical evidence showed that his service-connected disabilities precluded him from securing or following substantially gainful employment.





CONCLUSION OF LAW

The criteria for an effective date of December 5, 2003, but no earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The appeal arises from the initial award of TDIU.  In cases in which TDIU has been granted and an initial disability rating and effective date have been assigned, the typical TDIU claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the June 2009 notice that was provided before TDIU was granted was sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The claim for an earlier effective date for a TDIU does not meet the statutory and regulatory requirements for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  Moreover, resolution of this claim turns on when this claim actually was filed in relation to when there was the required indication of unemployability on account of service-connected disability.  The medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule for effective dates for increased rating claims is that the effective date of award shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  However, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b) (2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998). 

With regard to an earlier effective date for a TDIU, the Federal Circuit has held once a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether he or she is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also VAOPGCPREC 12-2001 (July 6, 2001).  However, there must be cogent evidence of unemployability in the record.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  VA must consider a TDIU claim in this instance even though the Veteran did not make a specific request for a TDIU.  Roberson, 251 F.3d at 1384.  

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe as to preclude the claimant from securing and maintaining a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular rating.  Subjective criteria, set forth at 38 C.F.R. 
§ 4.16(a), warrant TDIU when, due to one or more service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran reports that he has not worked since June 2000.  He contends that the proper effective date for his TDIU should be either July 30, 2007, the date of his original claim for a TDIU, as it remained open and pending, or alternatively, he alleges that the proper effective date for his TDIU is December 5, 2003, the effective date of service connection for PTSD.    

The Veteran submitted a formal claim for entitlement to TDIU on July 30, 2007.  A February 2008 rating decision denied a TDIU because although the Veteran met the schedular criteria for a TDIU, he failed to appear at a VA genitourinary examination, and thus there was no medical evidence showing that he was unemployable due to his service-connected residuals of prostate cancer.  A review of the record does not show that, within one year of the February 2008 rating decision, the Veteran expressed disagreement with the determination in question, or that there was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  The Board notes that the Veteran did file a claim for increased rating for Meniere's disease in October 2008, within one year of the February 2008 denial of  a TDIU.  However, he did not allege that he was unemployable due to his Meniere's disease, nor did the medical evidence show that he was unemployable due to his Meniere's disease.  As such, the February 2008 rating decision is final, and the Veteran's July 30, 2007 claim for a TDIU is not pending.

The Veteran submitted another formal claim for entitlement to TDIU on April 24, 2009.  In an August 2010 rating decision, the RO granted entitlement to a TDIU, effective April 24, 2009, based on the date of claim for increase.  The RO found that not only did the Veteran meet the schedular requirement for a TDIU as of that date, but the medical evidence also established his unemployability as of that date on account of his service-connected residuals of prostate cancer.  The Veteran appealed the effective date for a TDIU.    

During the pendency of the current appeal, in a February 2011 rating decision, the RO granted service connection for PTSD and retroactively assigned a 70 percent rating, effective May 2, 2005, the purported date of receipt of the Veteran's claim.  Subsequently, an October 2011 rating decision determined that the Veteran's original claim for service connection for PTSD was actually received on December 5, 2003.  Therefore, the RO found clear and unmistakable error in the assignment of the effective date for the initial rating for PTSD, and instead assigned a 70 percent disability rating for PTSD, effective December 5, 2003.  

Since the Veteran stopped working in June 2000, his service-connected disabilities have been:  PTSD, 70 percent from December 5, 2003; prostate cancer, 40 percent from October 20, 2002, and 60 percent from September 23, 2005; Meniere's disease, 0 percent from February 1, 1979, and 30 percent from July 30, 2007; tinnitus, 10 percent from February 1, 1979 to July 30, 2007; and impotence, 0 percent from October 20, 2002.  Thus, his combined rating is 10 percent from February 1, 1979; 50 percent from October 20, 2002; 80 percent from December 5, 2003; and 90 percent from September 23, 2005.  Based on these ratings, he first met the schedular criteria for a TDIU, effective December 5, 2003.  See 38 C.F.R. § 4.16(a). 

In addition to meeting the schedular requirements for a TDIU, the evidence must show that the Veteran is unemployable solely due to his service-connected disabilities.  Id.  

An August 2004 private medical report indicates that the Veteran had chronic PTSD and that his symptoms included difficulty sleeping, sometimes being slow to fall asleep, and having disturbing dreams once or twice a week.  His dreams were noted to cause physiological responses that included flailing arms or legs, sweating, heart racing or pounding, feeling flushed, feeling restless or fidgeting, and awakening tense or feeling like he could not breathe.  The Veteran's dreams were found to be sufficiently problematic to awaken his wife and disturb her sleep.    

On VA examination in July 2010, the Veteran reported that he had completed a PhD after discharge from service and that he had obtained professorships at various universities during his career.  He stated that during his career, he experienced flashbacks while teaching that were triggered by student input/comments and panic attacks that led to him instructing the class to take a break.  He maintained that he would leave the classroom to compose himself, but would still end up dismissing the class early due to his symptoms.  The examiner noted that over the past 12 months, the Veteran had not experienced absence or loss of employment related to his mental health symptoms.  (However, the Board notes parenthetically that this was because the Veteran had already been unemployed since 2000.)  The Veteran's social functioning was impacted by feelings of emotional detachment and numbness, social withdrawal, flashbacks, nightmares, sleep disturbance, daytime fatigue/loss of energy, depression, anxiety, panic attacks, memory and concentration problems, irritability, marital strain, lack of close friends, occasional suicidal ideation without plan or intent, and feelings of hopelessness, worthlessness, and helplessness.  The Veteran's occupational functioning was impacted by panic attacks and flashbacks which have led to him needing to take breaks in order to manage his mental health symptoms.  The Veteran was diagnosed with PTSD and assigned a Global Assessment of Functioning (GAF) score of 50, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  The Veteran's GAF score was based on the abovementioned symptoms, as well as hyperarousal, avoidance of trauma-related stimuli, and re-experiencing of trauma.    

In addressing the Veteran's assertion of entitlement to an earlier effective date for his TDIU, one must consider that his TDIU claim did not so much emanate from a claim for an increased rating for underlying disability as it did from an even earlier claim for service connection for an underlying disability.  So, ultimately, the Board has to consider the effective date rules as they pertain to claims for service connection, not just instead as they concern claims for higher ratings for disabilities that already have been deemed service-connected.

Prior to the Veteran's formal claims for TDIU, on December 5, 2003, he had submitted a statement requesting service connection for PTSD.  Service connection was granted for PTSD in the RO's February 2011 decision.

As the Veteran did not file a claim for service connection for PTSD within one year of his discharge from service, the absolute earliest effective date that he may receive is the date that he eventually filed this claim for service connection for PTSD, which was not until December 5, 2003.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A review of the claims file reveals there is no evidence of a prior claim (formal or informal) of entitlement to service connection for PTSD before December 5, 2003.    

Therefore, the Board finds that the earliest date of claim for a TDIU was on December 5, 2003, which is the effective date currently assigned for the 
service-connected PTSD that formed the basis of this derivative TDIU claim.  Therefore, the date of claim for entitlement to a TDIU is December 5, 2003.  Here, the Veteran met the schedular criteria for a TDIU as of December 5, 2003, as he had at least one disability that was 40 percent disabling and a combined 80 percent rating.  See 38 C.F.R. § 4.16(a).  Additionally, resolving all reasonable doubt in favor of the Veteran, the Board finds that since December 5, 2003, the evidence has consistently shown that he has been unemployable due to his service-connected PTSD.  Therefore, the date entitlement arose was also December 5, 2003.    

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Based on the Veteran filing a derivative claim for a TDIU on December 5, 2003, meeting the schedular criteria for a TDIU as of that date, and the medical evidence of record establishing he was unemployable as of that date, the Board resolves all doubt in his favor and assigns an earlier effective date of December 5, 2003, for the TDIU.


ORDER

An effective date of December 5, 2003, but no earlier, for the award of a TDIU is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


